EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1] CANCEL claims 1-10.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10, directed to an invention non-elected without traverse in the response filed 11/10/2020.  Accordingly, claims 1-10 have been cancelled.

Reasons for Allowance
Claims 11-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a groove penetrating the stack so as to divide the stack to a first stack and a second stack, at a position intersecting with substantially a center of the memory hole filled with the second sacrificial layer, the groove having a smaller width than a diameter of the memory hole; 
replacing the first sacrificial layer of the stack with a conductive layer so as to form a plurality of word lines, and filling the memory hole with a memory layer, and forming a pillar having a plurality of 
Regarding claim 11, Cui et al. (PG Pub. No. 2019/0326313 A1) teaches drain-select-level line trenches 174 only penetrate a template material block 145 and do not penetrate a stack of an alternating plurality of insulating layers 32 and sacrificial material layers 42. In addition, the drain-select-level line trenches 174 in Cui do not formed at a position intersecting with substantially a center of the memory stack structure 55. Moreover in Cui, the drain-select-level line trenches 174 are formed so as to form a drain select gate electrode in the stack and not so as to form a plurality of memory cells on the both sides of the memory stack structure 55. 
Therefore, Cui fails to teach or suggest the manufacturing method as recited in Applicant's amended Claim 11.
Park et al. (PG Pub. No. US 2016/0099254 A1) teaches forming a groove (¶ 0085: 824a) penetrating a memory stack (¶ 0082: alternating layers of silicon oxide and silicon nitride) so as to divide the stack to a first stack and a second stack (fig. 18A: 824a divides SiO2/SiN stack into left and right portions), at a position intersecting with substantially a center of a memory hole filled with a dielectric layer (figs. 18A-18B: 824a intersects with substantially a center of a memory hole filled with dielectric core), the groove having a smaller width than a diameter of the memory hole (see fig. 18B), replacing the SiN layer of the stack with a conductive layer (¶ 0088: 940) so as to form a plurality of word lines (¶ 0089), and forming a pillar having a plurality of first memory cells to be arrayed on a side surface of the pillar facing the first stack and a plurality of second memory cells to be arrayed on a side surface of the pillar facing the second stack (figs. 24A-25).  However, Park is silent to and filling the memory hole with a second sacrificial layer, or filling the memory hole with a memory layer.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BRIAN TURNER/               Examiner, Art Unit 2894